Citation Nr: 1636922	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for type 1 diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971; he died in March 2013.  The appellant is his widow who has substituted for him in this appeal.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA) that granted service connection for Type 1 Diabetes Mellitus, rated 40 percent, effective April 28, 2003.  The case is now in the jurisdiction of the Montgomery, Alabama Regional Office (RO).  

[The Veteran had also initiated appeals seeking an earlier effective date for the award of service connection for diabetes and an increased rating for gastroparesis, as well as an earlier effective date for the award of service connection for such disability.  He did not perfect the appeal after statements of the case in the matters were issued in March 2011.  Accordingly, those issues are not before the Board.]


FINDINGS OF FACT

The Veteran's type 1 diabetes mellitus is shown to have required insulin, twice daily, a restricted diet, and regulation of activities and to have had separate compensably rated complications, but is not shown to have required hospitalization or twice a month visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.


CONCLUSION OF LAW

A rating in excess of 40 percent for type 1 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119 Code 7913 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The appeal in this matter is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

The Veteran's VA and private medical records have been secured, and he was afforded adequate VA examinations to assess the severity of his diabetes mellitus.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On October 2003 VA diabetes mellitus examination, the Veteran stated he weighed between 120 and 125 pounds.  It was noted he was a very labile diabetic and had frequent episodes of hypoglycemia.  There was no history of ketoacidosis.  He was on a restricted diet.  It was noted he was on insulin, but not any oral medications.  An examination found he was 72 inches tall and weighed 125 pounds.  He appeared to be malnourished.  The diagnoses were diabetes mellitus, very labile and malnutrition from diabetes.  

In September 2003, the Veteran's private physician noted he weighed 135 pounds.

April 2005 VA outpatient treatment records show that the Veteran's diabetes was under poor control.  

On June 2007 VA diabetes mellitus examination, the Veteran stated he was on insulin twice a day and took glucose tablets for hypoglycemic attacks, but that he was not on oral medication.  He noted he had episodes of hypoglycemic reactions or ketoacidosis that required hospitalization less than once a year.  He indicated his last hospitalization for hypoglycemia was in 1989.  It was noted he saw his diabetic care provider monthly or less often.  He stated he followed a restricted diet and was restricted in his ability to perform strenuous activities.  He said that when mowing the lawn, he had to stop often to check his blood sugars.  Examination found he weighed 134 pounds, and there was no weight change.  The diagnosis was type 1 diabetes mellitus.  

On June 2008 VA diabetes mellitus examination, it was noted the Veteran took insulin twice a day as well as oral medication for diabetes mellitus.  He had last been hospitalized for diabetes in 1989.  He denied episodes of hypoglycemic reactions or ketoacidosis.  He was on a restricted diet.  He was not restricted in his ability to perform strenuous activities.  Examination found he weighed 134.5 pounds, and there had been no change in his weight.  It was noted the Veteran's diabetes was poorly controlled.
On March 2009 VA examination, the Veteran stated he had episodes of hypoglycemia or ketoacidosis.  He saw his diabetic care provider once a month.  He denied any emergency room visits.  It was noted he was on a diabetic diet, insulin twice a day and oral medications.  He said his most recent hospitalization for hypoglycemia was in 1989.  Examination found the Veteran weighed 139.2 pounds and there had been no change.  The diagnosis was diabetes mellitus, type I.  The examiner stated it had no effect on the Veteran's usual daily activities.  

VA outpatient treatment records show that in November 2011, the Veteran stated he had hypoglycemia up to two times a day.  

The Veteran had also established PTSD, gastroparesis, retinopathy, peripheral neuropathy of both upper extremities, peripheral neuropathy of both lower extremities, and erectile dysfunction.  He was also awarded a total disability rating based on individual unemployability due to service-connected disabilities from April 2003.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Note (1):  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Code 7913.

The record shows the Veteran was taking insulin twice a day for many years.  Prior to his death he asserted that this was sufficient to establish entitlement to a 100 percent rating.  He stated he had not been hospitalized more often because he monitored his diabetes several times a day.  As is noted above, to warrant a higher rating, diabetes must be manifested by episodes of ketoacidosis or hypoglycemia that require hospitalization or twice monthly visits to a diabetic care provider.  On multiple VA examinations, the Veteran consistently reported that he was last hospitalized for an episode of hypoglycemia in 1989, and that he saw his diabetic care provider once a month (or less often, see June 2007 VA examination report), not twice monthly as required for a 60 percent rating.  These findings are consistent with the 40 percent rating that has been assigned.  While more than one daily injections of insulin are listed among the criteria for a 100 percent rating for diabetes (outlined above), it is noteworthy that those criteria are stated in the conjunctive (all must be met to warrant a 100 percent rating).  Therefore, the twice daily injections of insulin do not of themselves warrant a 100 percent rating, as the Veteran had asserted.  

The schedular criteria for a rating in excess of 40 percent for diabetes mellitus are not met.  The symptoms and related functional impairment the Veteran described do not satisfy the schedular criteria for a higher rating for diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's diabetes mellitus type are encompassed by the schedular criteria for the schedular rating assigned.  The Board has considered whether there may have been further compensable complications of the diabetes (in addition to those that were already acknowledged and separately rated), but none are identified in the medical records in the record.  The rating schedule provides for higher ratings for diabetes, but the criteria for such ratings are not met.  The Veteran has not alleged any impairment of function that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, the Veteran had already been awarded a total disability rating based on individual unemployability due to service connected disabilities from a point in time when his service connected disabilities were only the diabetes and its complications. 







ORDER

A rating in excess of 40 percent for type 1 diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


